People v Gonzalez (2016 NY Slip Op 00032)





People v Gonzalez


2016 NY Slip Op 00032


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick JJ.


3305/10 16549 1118/12 16548

[*1] The People of the State of New York, Respondent,
vJoseph Gonzalez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Patricia DiMango, J.), rendered March 8, 2013, convicting defendant, upon his pleas of guilty, of assault in the first degree and robbery in the third degree, and sentencing him to concurrent terms of 5 years and 1 year, respectively, unanimously modified, on the law, to the extent of vacating the sentence on the assault conviction and remanding for a youthful offender determination on that conviction, and otherwise affirmed.
As the People concede, defendant is entitled to resentencing for an express youthful offender determination as to the assault conviction (see People v Rudolph, 21 NY3d 497 [2013]).
Application by defendant's counsel to withdraw as counsel as to the robbery conviction is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with defendant's assigned counsel that there are no nonfrivolous points which could be raised on this appeal, except perhaps for arguments that defendant has not authorized counsel to pursue which would expose him to significant risks.
Pursuant to Criminal Procedure Law 460.20, defendant may apply for leave to appeal to the Court of Appeals from our grant of the motion to withdraw by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK